t c memo united_states tax_court estate of robert wellford lineweaver deceased north carolina trust company executor petitioner v commissioner of internal revenue respondent docket no filed date howard l williams and daniel m sroka for petitioner edwina l charlemagne for respondent memorandum findings_of_fact and opinion parker judge respondent determined a deficiency in the amount of dollar_figure in federal estate_tax unless otherwise indicated all section references are to the internal_revenue_code in effect at the time of decedent's death and all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether the amount of dollar_figure paid to decedent's former wife may be deducted as a claim against the estate under sec_2053 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference robert wellford lineweaver decedent died testate on date the executor of decedent's_estate is the north carolina trust company the principal_place_of_business of the executor was in greensboro north carolina at the time it filed the petition in this case decedent was domiciled in north carolina on the date of his death decedent and his first wife now kathleen powell lyon kathleen were married on date they had three children kelly born date kathryn born date and allison born date during october of decedent and kathleen asked clifford frazier jr an attorney practicing in greensboro north carolina to prepare a deed of separation in anticipation of the termination of their marriage mr frazier provided legal the north carolina trust company is a coexecutor and decedent's brother francis b lineweaver is the other coexecutor of the estate services to unifi inc unifi a corporation of which decedent was then the president mr frazier informed the couple that if the separation was other than voluntary kathleen should consider obtaining separate counsel due to his position as unifi's attorney mr frazier prepared the deed of separation which decedent and kathleen executed on date he considered himself to be the scrivener of the deed of separation drafting the document according to the parties' wishes but not representing either party individually mr frazier had prepared at least two earlier drafts of the deed of separation deed of separation the deed of separation granted kathleen custody of the children decedent agreed to provide kathleen until the time of their divorce with a monthly maintenance allowance of dollar_figure for the support of herself and the children decedent agreed to pay child_support of dollar_figure per month after the divorce this amount would increase to dollar_figure per month on date the however this dollar_figure amount would be reduced as follows when kelly reaches the age of eighteen years and has completed or no longer is attending high school the monthly payments shall be reduced to dollar_figure per month when kathryn reaches the age of eighteen years and has completed or no longer is attending high school the payment shall be reduced to dollar_figure per month and when allison reaches the age of eighteen years and has completed or is no longer attending high school these support payments for said children continued deed of separation set alimony at dollar_figure per month from the time of the divorce until kathleen's remarriage or the death of kathleen or decedent decedent was to provide for accident_and_health_insurance for kathleen until the earlier of his death or her remarriage and for each child until the time the child turned years old were kathleen to become disabled as a result of sickness or accident so that she would be unable to work and the monthly amount received from the accident_or_health_insurance provided by decedent be less than dollar_figure then decedent was to provide her with a sum so the combination of these payments equaled dollar_figure per month this obligation would end upon the earlier of decedent's death or kathleen's remarriage the deed of separation allowed kathleen to reside in the marital home until she remarried and to retain its furnishings as her separate_property the lineweavers had two cars the deed of separation granted kathleen one car and decedent the other kathleen was to receive the dollar_figure in one joint savings account plus a check for dollar_figure for a total of dollar_figure the deed of separation did not grant kathleen any interest in decedent' sec_2 continued shall cease in the event any of the children shall marry or enter into the armed_forces or die the monthly payments shall be reduced dollar_figure per month for the first child to marry or enter the armed_forces or die dollar_figure for the second child to do so and all payments shall cease when the third child does so unifi stock or in any of decedent's other assets the deed of separation also contained provisions regarding maintenance and future sale of the marital home and the payment of debts the children's educational expenses and income taxes paragraph of the deed of separation provided in regard to certain life_insurance policies on decedent's life as follows life_insurance mr lineweaver has various policies of life_insurance upon which mrs lineweaver and or the children are the beneficiaries mr lineweaver agrees that he will not change the beneficiaries of said policies which shall be delivered to francis b lineweaver for safe keeping until after he and mrs lineweaver are divorced after the divorce mrs lineweaver shall until she remarries remain the beneficiary of life_insurance policies providing regular coverage as opposed to double indemnity in an amount of not less than dollar_figure with the beneficiaries of the remaining life_insurance policies being the children provided however that mr lineweaver has the right to designate someone other than the children as beneficiaries of policies providing regular coverage as opposed to double indemnity of up to dollar_figure mr lineweaver after all the children have reached the age of twenty-one years and mrs lineweaver has remarried may make whomever he wishes the beneficiaries of any or all of his life_insurance during the course of preparing the deed of separation mr frazier had revised certain provisions in response to the parties' requests in the early draft of the deed of separation the life_insurance paragraph then paragraph did not provide for kathleen to remain a beneficiary of any of the husband's life_insurance after the divorce the first two sentences of life_insurance paragraph were essentially the same as in the final version but the third sentence the after the divorce sentence and the fourth sentence were different the pertinent third and fourth sentences of that early draft read after the divorce the beneficiaries of said policies will be changed to the children provided however that mr lineweaver has the right to designate someone other than the children as beneficiaries of policies providing regular coverage as opposed to double indemnity of up to dollar_figure mr lineweaver after all the children have reached the age of eighteen years may make whomever he wishes the beneficiaries of any or all of his life_insurance kathleen wanted to remain a beneficiary after the divorce until she remarried and also wanted the children to remain beneficiaries until they reached age in a later draft the following third and fourth sentences appeared after the divorce mrs lineweaver shall until she remarries remain the beneficiary of life_insurance policies providing regular coverage as opposed to double indemnity in an amount of up to dollar_figure with the beneficiaries of the remaining life_insurance policies being the children mr lineweaver after all the children have reached the age of twenty-one years and mrs lineweaver has remarried may make whomever he wishes the beneficiaries of any or all of his life_insurance in the final version of the after the divorce sentence the version the spouses ultimately executed the up to dollar_figure language in regard to kathleen's interest was changed to not less than dollar_figure in the final version the proviso in regard to mr lineweaver's naming beneficiaries other than the children for insurance up to dollar_figure which had appeared in the third sentence of the earlier draft was added to the end of the new third sentence the fourth sentence remained the same in this later draft and in the final version of the deed of separation mr frazier never saw any of decedent's insurance policies kathleen was not represented by an attorney during the drafting of the deed of separation she asked her father a businessman to review at least one of the drafts and he apparently showed it to a lawyer however kathleen never met with that lawyer decedent had told her that he would not leave the marital home until the agreement was signed and that engaging an attorney would delay the separation she wanted decedent out of the house as soon as possible to end her emotional distress at the time kathleen and decedent first went to mr frazier's office to sign the final version decedent had not secured a new residence mr frazier would not permit them to postdate the document so a few days later after decedent had actually moved out of the marital home they returned to mr frazier's office to sign the deed of separation on date divorce and equitable distribution action sometime after the execution of the deed of separation north carolina enacted an equitable distribution statute that became effective for divorces obtained after date n c gen stat secs the statute created a type of deferred community_property law system governing marital property in the case of divorce on date kathleen filed a complaint in the district_court of guilford county north carolina seeking an absolute divorce4 and equitable distribution of marital property in her complaint kathleen alleged that the couple had accumulated marital property in excess of dollar_figure decedent's answer filed date denied this allegation and asserted that the deed of separation referred to as a separation agreement was a bar to kathleen's claim having settled all alimony support and property rights the judgment of divorce granting an absolute divorce was entered on date the judgment recited among other things that the purported separation agreement dated date is at issue between the parties and that the validity thereof and its enforceability is retained for further proceedings in the event said purported separation agreement is finally adjudged valid and binding and the court concludes that kathleen is not entitled to the benefits of the equitable distribution act said agreement shall be incorporated nunc_pro_tunc in this divorce decree on date kathleen married edwin r lyon jr see 48_f3d_838 4th cir affg in part and revg and remanding in part tcmemo_1994_194 at the time of the separation from mr lineweaver kathleen did not contemplate remarriage but about a year later she began seeing edwin r lyon jr and by mid-1982 wished to remarry on date kathleen filed a reply to the answer alleging circumstances around the time of signing the deed of separation that would cause the instrument to be null and void or voidable and of no legal effect her reply asserted that the deed of separation irrespective of its validity or invalidity did not bar her claim for equitable distribution decedent's counsel took kathleen's deposition on date during the deposition kathleen reconstructed the couple's negotiations based on the various drafts of the deed of separation and the handwritten notes thereon with regard to decedent's life_insurance kathleen had wanted dollar_figure of the benefits for herself if she had not remarried also it was kathleen who wanted the children to reach instead of years of age before decedent could designate whomever he wished as beneficiaries in the deposition kathleen did not suggest that her benefits were dependent on the children's ages or that the children's benefits were dependent on her marital status decedent and kathleen agreed to settle the equitable distribution action decedent agreed to pay kathleen dollar_figure in full and complete settlement of her marital property and other claims alleged or which could have been alleged in the action the parties agree that the settlement shall be treated as a marital property division the termination of decedent's obligations under the deed of separation was never discussed during the settlement negotiations the guilford county district_court entered a consent judgment on date recording its approval of the settlement agreement a portion of the consent judgment reads it appearing to the court that this is an action for absolute divorce and equitable distribution and that decedent has pled a prior separation agreement in bar of kathleen's marital property and money demands and it further appearing to the court that the only matter currently pending is the claim of kathleen for equitable distribution and sums allegedly due arising from the marital relationship and it further appearing that kathleen and decedent have agreed to a marital property settlement in a certain amount to be paid_by decedent to kathleen in full and complete satisfaction of all claims alleged or which could have been alleged in the pleadings the consent judgment contains no decision on the deed of separation nor did the court enter a separate judgment in regard to it decedent made the settlement payment on date on that same date mr l p mclendon jr as kathleen's attorney- in-fact signed a release of all claims forever discharging decedent from any and all actions causes of action damages costs loss of services expenses compensation suits debts claims demands and obligations whatsoever both in law and in equity which i ever had now have or may hereafter have against decedent upon or by reason of any matter case or thing up to the date of the execution of this release the release also stated this release contains the entire agreement between the parties hereto and the terms of this release are contractual and not mere recitals child_support after the settlement decedent continued to make child_support payments however a disagreement arose over the language in the deed of separation setting forth the amounts of child_support to be paid kathleen made a claim on decedent prior to his death for what she believed was the correct amount of child_support insurance policies kathleen was the sole beneficiary on a policy on decedent's life in the face_amount of dollar_figure issued on date by provident mutual_life_insurance_company of philadelphia provident on date provident filed decedent's change_of beneficiary with respect to this policy naming kathleen and decedent's executors as cobeneficiaries upon decedent's death kathleen received dollar_figure as a cobeneficiary of this insurance_policy on date none of decedent's children was a beneficiary of insurance policies on decedent's life however the children were beneficiaries of a revocable_trust decedent had established on date the purpose of this trust was to fund a marital_deduction_trust for kathleen and a residuary_trust for the benefit of the grantor's wife kathleen powell lineweaver so long as she remains unmarried and or the children or descendants of any deceased child of the grantor on date this trust was funded by nine insurance policies on decedent's life with face amounts totaling dollar_figure effective date decedent changed the beneficiary on seven of these policies from the trust to decedent's_estate on date decedent made the same change on one more policy at decedent's death the executor of his estate received dollar_figure in insurance proceeds and the trust received dollar_figure from the one remaining policy which had a face_amount of dollar_figure wills decedent executed a will on date this will contained the following contractual obligations i entered into a deed of separation with my former wife kathleen powell lineweaver hereinafter referred to as kitty under date of date the deed of separation contained among other things provisions with reference to kitty's continuing to live in the home known a sec_2 st francis court greensboro north carolina and to kitty's remaining the beneficiary on life_insurance policies providing regular coverage as opposed to double indemnity on my life in an amount of not less than dollar_figure i direct my executor to carry out those obligations of mine set forth in the aforementioned deed of separation which survive my death at that time kathleen had not yet filed the divorce action and was still decedent's wife on date after the divorce and after settlement of the equitable distribution action decedent executed a new will will attorney ronald p johnson prepared the will decedent had provided mr johnson with a copy of the will requesting only minor changes in the above quoted article and major changes in the other provisions article iv of the will stated i entered into a deed of separation with my former wife kathleen powell lineweaver hereinafter referred to as kittie under date of date the deed of separation contained among other things a provision requiring that kittie remain the beneficiary on life_insurance policies providing regular coverage on my life in an amount of not less than one hundred thousand dollars i direct my executor to see that kittie receives the sum of one hundred thousand dollars upon my death either my sic means of life_insurance or other assets if she is not then named the beneficiary of at least one hundred thousand dollars of life_insurance on date decedent executed his final will will mr johnson also prepared this will in the will article iv reads i entered into a deed of separation with my former wife kathleen powell lineweaver hereinafter referred to as kittie under date of date the deed of separation contains among other things a provision requiring that kittie remain the beneficiary on life_insurance policies providing regular coverage on my life in an amount not less than one hundred thousand dollars if at the time of my death kathleen powell lineweaver does not receive said one hundred thousand dollar_figure dollars of life_insurance i direct that my executor distribute to kathleen powell lineweaver cash in an amount which when added to the amount of life_insurance she receives by reason of my death will equal one hundred thousand dollar_figure dollars mr johnson who drafted the and wills thought that decedent was satisfied that article iv mirrored his obligation under the deed of separation mr johnson had not seen and did not review a copy of the deed of separation when preparing either the or will at the time he drafted the and wills he was not aware of the nature of the domestic matter his firm had handled for decedent mr johnson was not familiar with either the consent judgment or the release of all claims it is uncertain whether in and mr johnson knew of the divorce and kathleen's remarriage all three wills refer to kathleen as kathleen powell lineweaver even though she had remarried a few months after the will was executed and had taken the name of kathleen powell lyon in mr johnson did not make any independent investigation as to the nature of any obligation decedent had in regard to paying kathleen an amount of dollar_figure either by means of life_insurance or other assets article ii of the will directed that decedent's executor shall make such claim as is permitted by law for any such death taxes assessed against my estate as a result of the inclusion in my estate of any insurance policies payable to beneficiaries other than my executor estate administration after kathleen received the dollar_figure of life_insurance_proceeds she made a claim against decedent's_estate for the shortfall of nearly dollar_figure the estate paid kathleen dollar_figure by check dated date in keeping with decedent's instructions in article ii of the will the estate withheld the remaining amount pending resolution of the estate_taxes due the estate issued kathleen a check in the amount of dollar_figure on date in settlement of her claim for back child_support on date kathleen signed a release of all claims for child_support accrued at any time through the date of this release specifically including but not limited to the sum of three hundred and no dollar_figure dollars per month additional child_support due from date through date on schedule k of the federal estate_tax_return the estate claimed a deduction of dollar_figure listed as kathleen l lyon - insurance owed per separation agreement schedule k contained a notation that dollar_figure of the dollar_figure remained unpaid respondent disallowed the dollar_figure deduction in full opinion sec_2053 provides a deduction from the value of the gross_estate for the amount of a claim against the estate as allowable_by_the_law_of_the_jurisdiction under which the estate is being administered in the case of a claim founded on a promise or agreement the deduction is limited to the extent that it was contracted bona_fide and for an adequate_and_full_consideration in money_or_money's_worth sec_2053 respondent has disallowed the estate's deduction of dollar_figure on the ground that decedent was under no obligation on the date of his death to pay katherine such an amount the estate argues that decedent was obligated to provide kathleen with at least dollar_figure of insurance proceeds until such time as she remarried and all three children had reached age respondent argues that under the deed of separation decedent was obligated to maintain kathleen as beneficiary only until she remarried alternatively respondent argues that the consent judgment and release of all claims executed on date settled all marital property rights and terminated decedent's obligation under the deed of separation to name kathleen as beneficiary we are faced with the task of construing the life_insurance provisions in the deed of separation in accordance with north carolina law the construction of a separation agreement is governed in general by the rules and provisions applicable in the case of other contracts bowles v bowles n c s e 2d the heart of a contract is the intention of the parties which must be determined from the language of the contract the purposes of the contract the subject matter and the situation of the parties at the time the respondent does not dispute the adequacy of consideration for the promises contained in the deed of separation contract is executed bolton corp v t a loving co n c s e 2d bowles v bowles supra evidence of the parties' subsequent conduct is admissible if the language used in the contract gives rise to a doubtful meaning the parties are presumed to know best their intent 762_f2d_1161 4th cir commercial natl bank of charlotte v charlotte supply co n c s e 2d the conduct of the parties in dealing with the contract indicating the manner in which they themselves construe it is important sometimes said to be controlling in its construction by the court where the meaning of a written contract is unclear parol evidence may be used to explain the agreement of the parties but it cannot be used to alter or contradict any of its provisions 617_f2d_1062 4th cir bost v bost n c s e 2d all parts of a contract are to be given effect if possible it is presumed that each part of the contract means something bolton corp v t a loving co n c pincite s e 2d pincite the estate argues that decedent's conduct of including kathleen in three wills two of which were written after their divorce indicates that the spouses intended decedent's obligation to continue until after all the children reached and kathleen had remarried hereinafter both conditions at the time he executed his will decedent was clearly under a legal_obligation to retain kathleen as a beneficiary on his life_insurance in an amount of at least dollar_figure since the spouses were not then divorced and kathleen had of course not remarried the will directs decedent's executor to carry out those obligations of mine set forth in the aforementioned deed of separation which survive my death no such language appears in article iv of the and wills the and wills make no reference to any event terminating decedent's obligation yet it is clear that once both conditions were met decedent would no longer have any such obligation under the deed of separation mr johnson the attorney who drafted the and wills failed to consult the deed of separation and if he knew about the divorce and kathleen's remarriage he failed to consider the effect of kathleen's remarriage when drafting those later wills mr johnson was wholly unfamiliar with the terms of the deed of separation he simply accepted decedent's representation that the will mirrored the terms of the deed of separation and that decedent did not want any changes in article iv of the will except a few minor word changes which mr johnson made the court accepts that the will did mirror decedent's obligation under the deed of separation at the time that will was executed however neither mr johnson nor decedent seems to have considered the fact that in the intervening period there had ensued a divorce and kathleen's remarriage in any event the language of the respective wills does not lend assistance in determining the intent of decedent and kathleen in executing the deed of separation kathleen's testimony at trial is of minimal assistance due to her limited recollection of events years ago a review of the chronological evolution of the drafts of the deed of separation and kathleen's deposition testimony in early in the equitable distribution action provide the most probative and most contemporaneous construction of the deed of separation there are two drafts and the final version of the life_insurance paragraph of the deed of separation numbered paragraph in the final version and numbered paragraph in the two drafts in both drafts and in the final version the first sentence recites that decedent had various life_insurance policies of which kathleen and or the children were the beneficiaries the second sentence in both drafts and in the the testimony of the various lawyers involved in drafting the deed of separation in drafting the and wills and in prosecuting or defending the equitable distribution action was generally conclusory and not particularly informative on the critical issue in this case none of them had any files or notes on the issue in this case mr frazier admitted he was simply a scrivener writing down the parties' wishes in the deed of separation and not representing either spouse mr johnson knew nothing about the deed of separation or the nature of the domestic matter his firm had handled for decedent it is not clear that in and mr johnson even knew about kathleen's remarriage in fact the children were not beneficiaries of any of the policies at the time the deed of separation was executed or continued final version stated that decedent will not change the beneficiaries of these policies until the divorce the third sentence which we refer to as the after the divorce sentence involved the most changes in the evolution of the life_insurance paragraph in the early draft the after the divorce sentence read as follows after the divorce the beneficiaries of said policies will be changed to the children provided however that mr lineweaver has the right to designate someone other than the children as beneficiaries of policies providing regular coverage as opposed to double indemnity of up to dollar_figure kathleen objected to that language because she wanted to be a beneficiary for an amount of dollar_figure of life_insurance after the divorce and until she remarried at the time the deed of continued thereafter this provision remained essentially the same in both drafts and in the final version the only difference being as to who was to hold the policies for safekeeping in the early draft there was a blank for the person's name and handwritten in the blank was the name of decedent's brother francis b lineweaver in the next draft the name of francis b lineweaver was typed in and no further changes were made in that second sentence in the final version during her deposition on date kathleen was questioned about the first draft of the life_insurance paragraph which is paragraph of what we have called the early draft as follows q all right now what was your next change on the first draft a under life_insurance paragraph same page there was a blank on the end of the fourth line it was talking about--- mr lineweaver agrees that he will not change the beneficiaries of said policies continued separation was being drafted kathleen was not contemplating remarriage see supra note in the next draft this after the divorce sentence was revised to read after the divorce mrs lineweaver shall until she remarries remain the beneficiary of life_insurance policies providing regular coverage as opposed to double indemnity in an amount of up to dollar_figure with the beneficiaries of the remaining life_insurance policies being the children emphasis added kathleen objected to the up to dollar_figure language and decedent still wanted to be able to name a beneficiary other than the children for some of the insurance up to dollar_figure in the final version both spouses seem to have gotten what they wanted continued which shall be delivered to 'blank' and he put his brother's name there q and that was carried into the final form a i assume it was q i will again show you the agreement which we marked this morning in the final form and ask you if that was not in fact included in the final document a yes q all right a it says after the divorce the beneficiaries of said policies will be changed to the children provided however that mr lineweaver has the right to designate someone other than the children as beneficiaries i wanted part of that to go to me - a hundred thousand - if i had not remarried q all right now that was also in fact carried into the final document was it not a yes q so the final showed that if you had not remarried a hundred thousand dollars worth of life_insurance would be made payable to you as beneficiary a right emphasis added in the final version that the parties executed the after the divorce sentence read as follows after the divorce mrs lineweaver shall until she remarries remain the beneficiary of life_insurance policies providing regular coverage as opposed to double indemnity in an amount of not less than dollar_figure with the beneficiaries of the remaining life_insurance policies being the children provided however that mr lineweaver has the right to designate someone other than the children as beneficiaries of policies providing regular coverage as opposed to double indemnity of up to dollar_figure emphasis added the evolution of this third sentence of the life_insurance paragraph clearly shows that kathleen was to remain a beneficiary of policies after the divorce and until she remarries dollar_figure contrary to that clear until she remarries language in the third sentence the estate argues that the fourth sentence of the life_insurance paragraph imposes two conditions for the termination of her right to be named as a beneficiary on insurance policies in an amount of at least dollar_figure namely both her remarriage and having all three children reach the age of the court finds this to be a strained and illogical reading in the early draft where kathleen was not a beneficiary at all after the divorce the proposed fourth sentence read much of the confusion at trial on the part of counsel for both parties and the court was caused by a collective failure to consider the evolution of the language of this third sentence the court found confusing and ambiguous the final provided however clause because its derivation was not clear to the court during the trial the court did not find confusing or ambiguous the until she remarries language mr lineweaver after all the children have reached the age of eighteen years may make whomever he wishes the beneficiaries of any or all of his life_insurance kathleen objected and wanted the children to be covered until they reached age in the next draft the age was changed to also in that next draft kathleen was until she remarries to remain a beneficiary of policies in an amount up to dollar_figure the remarriage of kathleen was also added to the fourth sentence of that next draft that addition to the fourth sentence is not in conflict with the until she remarries language in the third sentence without such an addition an ambiguity could be injected namely it could be argued that she would no longer remain a beneficiary once the daughters reached age even if she had not remarried by that time the fourth sentence in that draft read mr lineweaver after all the children have reached the age of twenty-one years and mrs lineweaver has remarried may make whomever he wishes the beneficiaries of any or all of his life_insurance this fourth sentence was not changed in the final version the estate reads the fourth sentence as extending kathleen's coverage beyond her remarriage contrary to the language in the third sentence a more logical interpretation is that the fourth sentence protects her against termination if she has not remarried by the time the children reach terminating the children's rights when they reach and terminating her right when she remarries this reading is consistent with the until she remarries language in the third sentence this reading reconciles the two sentences rather than nullifying the until she remarries language of the third sentence in addition to being a common sense reading of the life_insurance paragraph as a whole considered in the light of the evolution of the language of sentences three and four the court's reading is consistent with kathleen's testimony at the deposition in when she was much closer in time to the pertinent events and before the present controversy arosedollar_figure based on the above we conclude that the spouses intended that kathleen be named the beneficiary of at least dollar_figure of decedent's life_insurance until she remarried to give effect to kathleen's interpretation that both conditions must be met in order to terminate decedent's obligation is to render superfluous the words until she remarries in the third sentence which we decline to do we hold that decedent on the date of his death was no longer obligated to maintain kathleen as beneficiary on kathleen is essentially the real party in interest in this case the estate declined to prosecute the present claim but permitted kathleen through her attorneys and at her expense to bring the present case in the estate's name the estate is required to pay dollar_figure to kathleen regardless of whether the dollar_figure is deductible as a debt of decedent however under article ii of the will kathleen is liable for any estate_tax due with respect to the life_insurance_proceeds she received as a cobeneficiary under one policy of life_insurance on decedent's life if the estate is allowed a deduction for the dollar_figure as a claim against the estate kathleen will not be liable for any estate_tax in regard to the insurance proceeds dollar_figure worth of life_insurance because of our holding we need not address respondent's alternative argumentdollar_figure in keeping with the above holding decision will be entered for respondent for completeness we have however included the pertinent facts in regard to the settlement agreement and release in the equitable distribution action
